DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT EP2018/059583 filed April 13, 2018 and to Foreign Application No. EP17175093.8 filed June 8, 2017. 

Status of Claims
This Office Action is responsive to the amendment filed on September 13, 2022. As directed by the amendment: claims 1-13 and 20-22 have been amended; claims 17-19 have been cancelled; and claims 23-26 have been added. Thus, claims 1-16 and 20-26 are presently pending in this application  claims 14-16 being withdrawn from consideration. 

Requirement For Unity Of Invention
Applicant's election with traverse of Group I in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that a search for the elected invention will necessarily include a search for the non-elected inventions. This is not found persuasive because Group I claim(s) 1-13 and 17-22 and Group II, claim(s) 14-16 were shown to lack unity of invention see 35 U.S.C. 121 and 372 and PCT Rule 13.1 and Applicant’s traversal is on the ground(s) of search burden which does not show how Group I and Group II have unity of invention. 
The lack of unity of invention restriction is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: spring device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 13, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner-Perth et al (U.S. Pub. No. 2015/0014368; hereinafter: “Greiner”) in view of Walters et al. (U. S. Pub. No. 2009/0050650; hereinafter: “Walters”).
Regarding Claims 1 and 22, Greiner discloses a discharge head for the nasal application of pharmaceutical liquid from a pressure reservoir (24; Fig. 1, 2a) having an outlet valve (28; Fig. 2a; ¶ 0044) with a valve connector (28a; Fig. 2a; ¶ 0044), to which valve connector force can be applied counter to a spring force (¶ 0044) in order to open the outlet valve (¶¶ 0043-0050), the discharge head comprising: a base (A, Fig. A annotated below) and a coupling device (37; Fig. 2a) provided on the base, the discharge head being fastenable to the pressure reservoir via the coupling device (¶ 0045; Fig. 2a); a shiftable actuating surface (40; Fig. 2a, 5a) shiftable in relation to the base (¶¶ 0046, 0050) and a plunger (802; Fig. 8; ¶ 0058) configured as a hollow tube (802; Fig. 8) disposed on the base (Fig. 8), said plunger being shiftable together with the actuating surface (¶¶ 0044-0046, 0058) for the purpose of applying force to the valve connector of the pressure reservoir (¶ 0058); and a nasal applicator (34, 35, 36, at B, Fig. A annotated below) extending outward from the actuating surface and having an end with a discharge opening (36; Fig. 2a, 8a; ¶¶ 0045, 0048, 0058), said discharge opening being connected in a fluid-communicating manner to the hollow tube (¶ 0058; Fig. 8) {00432367.docx}Preliminary Amendment - Page 4through an applicator channel (C, Fig. A annotated below) of the nasal applicator, the nasal applicator having an inner component (35; Fig. 2a, 8), an outer component (B, Fig. A annotated below) separate from the inner componentmanner (Fig. 2A, 8), the discharge opening being provided as an opening in the outer component (¶¶ 0045, 0048, 0058), and the outer component and the inner component together bound the applicator channel (¶¶0045, 0058; Fig. 2a, 8).

    PNG
    media_image1.png
    423
    471
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 8 of Greiner.
Greiner does not specifically disclose the discharge head comprising the nasal applicator having an inner component connected integrally to the actuating surface.
Walters teaches a discharge head comprising a base (24; Fig. 1-5, 7-9, 12) and a coupling device (70; Fig. 1A, 5, 7, 7A, 9, 12; ¶¶ 0111, 0115) provided on the base (Fig. 1A, 5, 7, 7A, 9, 12), the discharge head being fastenable to the pressure reservoir via the coupling device (Fig. 2; ¶¶ 0111, 0115); an applicator (26, 90, 100, 106, 108, ; Fig. 1A, 2, 5, 7-12) having an inner component (90; Fig. 1A, 2, 5, 7-12) connected integrally to an actuating surface (100; Fig. 1A, 2, 7, 7A, 10, 12; ¶¶ 0117-0118) and an outer component (26; Fig. 1-3, 5, 13-18) attached to the inner component; and a plunger (91; Fig. 2, 4-5, 11-12; ¶¶ 0116, 0129) configured as a hollow tube (91; Fig. 2, 4-5, 11-12; ¶¶ 0116, 0129) disposed on the base (Fig. 2, 4-5, 11-12), for the purpose of providing a locking capability to prevent discharge (¶¶ 0112, 0120).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the discharge head of Greiner such that the applicator having the inner component is connected integrally to the actuating surface; the plunger being configured as the hollow tube disposed on the base and comprising a further outer component as taught by Walters for the purpose of providing a locking capability to prevent discharge (See Walters: ¶¶ 0112, 0120).
 
Regarding Claim 10, the modified device of Greiner discloses the discharge head wherein the actuating surface and the base and the coupling device of the discharge head are configured as an integral component (See Greiner: Fig. 8, See Walters: Fig. 2, 5, 12).
Regarding Claim 12, the modified device of Greiner discloses the discharge head wherein the actuating surface is attached pivotably to the base (See Greiner: ¶ 0058, See Walters: ¶¶ 0115, 0117-0118). 
Regarding Claim 13, the modified device of Greiner discloses the discharge head, shown above. 
 The modified device of Greiner does not specifically disclose the discharge head wherein the nasal applicator is designed as an elongate applicator with a shape tapering in the direction of the discharge opening. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  The modified device of Greiner clearly depicts the nasal applicator is designed as an elongate applicator with a shape tapering (at A, Fig. B annotated below) in the direction of the discharge opening.

    PNG
    media_image2.png
    244
    446
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 8 of Greiner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified device of Greiner for the purpose of the nasal applicator more easily fitting into a nasal cavity.  
Regarding Claim 20, the modified device of Greiner discloses the discharge head further comprising a spring device (See Walters: 92; Fig. 2, 5-12) pressing the inner component and the outer component against each other (See Walters: ¶¶ 0115, 0117-0118; Fig. 2, 5-12).
Regarding Claim 25, the modified device of Greiner discloses the discharge head further wherein the actuating surface and the plunger are configured as an integral component (See Greiner: Fig. 8, See Walters: Fig. 2, 5-12).

Claims 2-3, 5, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Walters as applied to claim 1 above, and further in view of Martini (U.S. Patent No. 3,961,756).
Regarding Claim 2, the modified device of Greiner discloses the discharge head, shown above. 
The modified device of Greiner does not specifically disclose the discharge head wherein the inner component and the outer component together form a vortex chamber mounted upstream of the discharge opening.
Martini teaches an adjustable-spray mechanism comprising an inner component (106; Fig. 4) and an outer component (109; Fig. 4) together that form a vortex chamber (space between the inner and outer components at A, Fig. C annotated below) mounted upstream of a discharge opening (113; Fig. 4; col 2, ln 58 to col 3, ln 24) for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (Abstract; col 3, ln 25-49). 

    PNG
    media_image3.png
    382
    643
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4 of Martini.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Greiner to include the inner component and the outer component coming together to form the vortex chamber mounted upstream of the discharge opening as taught by Martini for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (See Martini: Abstract; col 3, ln 25-49).
 Regarding Claim 3, the modified device of Greiner discloses the discharge head, shown above. 
The modified device of Greiner does not specifically disclose the discharge head wherein the outer component is attached to the inner component in such that, in an attached state, the outer component is movable relative to the inner component, and the inner component and the outer component are configured such that the applicator channel is geometrically by a relative shifting of the inner component and the outer component. 
Martini teaches an adjustable-spray mechanism comprising an inner component (106; Fig. 4) and an outer component (109; Fig. 4), wherein the outer component is attached to the inner component in such that, in an attached state (Fig. 4), the outer component is movable relative to the inner component (by threads 151; Fig. 4; col 2, ln 58 to col 3, ln 24), and the inner component and the outer component are configured such that the applicator channel is geometrically by a relative shifting of the inner component and the outer component (Screwing threads 151 in or out; Fig. 4; col 2, ln 58 to col 3, ln 24) for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (Abstract; col 3, ln 25-49). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Greiner to include the outer component is attached to the inner component in such that, in an attached state, the outer component is movable relative to the inner component, and the inner component and the outer component are configured such that the applicator channel is geometrically by a relative shifting of the inner component and the outer component as taught by Martini for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (See Martini: Abstract; col 3, ln 25-49).
Regarding Claim 5, the modified device of Greiner discloses the discharge head wherein the inner component and the outer component are configured such that characteristics of the liquid flowing out through the discharge opening area influenced by the relative movability of the inner component and the outer component at an identical inflow pressure of liquid into the nasal applicator (See Martini: col 2, ln 58 to col 3, ln 49). 
Regarding Claim 7, the modified device of Greiner discloses the discharge head, shown above. 
The modified device of Greiner does not specifically disclose the discharge head wherein a depression is provided in a transition region between the inner component and an actuating surface, and a proximal edge of the outer component dips into said depression in at least one end position of the outer component in relation to the inner component.
Martini teaches an adjustable-spray mechanism comprising an inner component (106; Fig. 4) and an outer component (109; Fig. 4), wherein a depression (A, Fig. D annotated below) is provided in a transition region between the inner component and an actuating surface (B, Fig. D annotated below), and a proximal edge (C, Fig. D annotated below) of the outer component dips into said depression in at least one end position of the outer component in relation to the inner component (Fig. 4; col 2, ln 58 to col 3, ln 24) for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (Abstract; col 3, ln 25-49).

    PNG
    media_image4.png
    388
    646
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 4 of Martini.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Greiner to include the depression being provided in a transition region between the inner component and the actuating surface, and the proximal edge of the outer component dips into said depression in at least one end position of the outer component in relation to the inner component as taught by Martini for the purpose of producing a variable fluid spray pattern and increasing the velocity of the exiting fluid (See Martini: Abstract; col 3, ln 25-49).
Regarding Claim 24, the modified device of Greiner discloses the discharge head wherein the outer component is movable in a combined linear and rotational manner in relation to the inner component (See Martini: col 2, ln 58 to col 3, ln 49; Examiner notes: Martini discloses the outer component threading on or off the inner component, thus the outer component moves linear and rotationally in relation to the inner component.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greiner in view of Walters as applied to claim 1 above, and further in view of Pardonge (U.S. Pub. No. 2012/0222673).
Regarding Claim 11, the modified device of Greiner discloses the discharge head, shown above. 
The modified device of Greiner does not specifically disclose the discharge head wherein the outer component and the actuating surface have different colorings and/or different materials.
Pardonge teaches a fluid material-dispensing device comprising a movable member (51; Fig. 1-5) being a different color than a dispenser head (30; Fig. 1-5; ¶ 0030) so that the user could very easily see whether or not the movable member has moved relative to the dispenser head (¶ 0030). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Greiner to include the outer component and the actuating surface have different colorings as taught by Pardonge for the purpose of allowing a user to easily see whether or not the outer component has moved relative to the actuating surface (¶ 0030).
 
Allowable Subject Matter
Claims 4, 6, 8-9, 21, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785